NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 02 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-30096

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00066-JDS-1

  v.
                                                 MEMORANDUM*
JAMES MORRISON,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                Jack D. Shanstrom, Senior District Judge, Presiding

                       Argued and Submitted April 10, 2012
                               Seattle, Washington

Before: D.W. NELSON, TASHIMA, and CALLAHAN, Circuit Judges.

       James Morrison appeals from his conviction in a bench trial for failing to

register between February and April 2010 as a sex offender in violation of the

Sexual Offender Registration and Notification Act (“SORNA”), 18 U.S.C. §



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
2250(a). Despite his assertions to the contrary, we conclude that there was

sufficient evidence to support the district court’s findings and affirm the

conviction.1

      We review the district court’s denial of Morrison’s motion for acquittal de

novo. United States v. Shipsey, 363 F.3d 962, 971 n.8 (9th Cir. 2004); United

States v. Johnson, 357 F.3d 980, 983 (9th Cir. 2004). We examine “the ruling in

the light most favorable to the Government and ask whether any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt.” Johnson, 357 F.3d at 983 (internal quotation marks and citation omitted).

“There is sufficient evidence to support a conviction if, ‘viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’” Shipsey,

363 F.3d at 971 n.8 (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).




      1
            Because the parties are familiar with the facts and procedural history,
we do not restate them here except as necessary to explain our decision.

                                          2
      Morrison admitted that he was aware of his obligation to update his

registration under SORNA.2 The district court’s determination that he knew that

he was required to notify the authorities when he left the Hardin shelter at the end

of February was reasonably drawn from evidence that: (a) Morrison notified the

Big Horn County Sheriff’s Office when he moved to the Hardin shelter because of

lack of power at his residence two miles east of Busby; (b) his stay at the shelter

lasted weeks, not days; (3) Morrison left the shelter because his sister came for

him; (4) the power was not restored at his residence two miles east of Busby; (5)

Morrison represented that he notified the Sheriff’s Office when he left the Hardin

shelter, but there is no record of such a notification; and (6) Morrison’s credibility

was undermined by such evidence as his admission that he lied to the low-income

housing energy assistance program and his letter to Morris concerning his




      2
              At oral argument, Morrison’s counsel for the first time asserted that
under Mont. Code § 46-23-502(7)(b) a homeless shelter is not considered a
residence. Because counsel’s argument based on this statute was not raised in the
district court, or in the briefs, it is considered waived. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999). We note, however, that Morrison was convicted
for failing to register under SORNA, a federal statute, and that the Montana Code
has a separate provision requiring transients to register and may require the
transient “to provide the locations where the transient stayed during the previous
30 days and may stay during the next 30 days.” Mont. Code § 46-23-504(5).



                                           3
testimony at Morrison’s trial. Because the district court’s findings are supported

by substantial evidence, Morrison’s conviction is AFFIRMED.




                                         4